NORTHCUTT, Judge.
Ralph Flint challenges the denial of his petition for habeas corpus, seeking a discharge for violation of his right to a speedy trial. We affirm. Flint also contends his guidelines scoresheet was inaccurate, resulting in a de facto departure sentence. The State concedes that the total points on his scoresheet should have been 107.6 instead of 110.2. As a result, Flint’s sentence exceeded the guidelines maximum. We remand for resentencing under the corrected scoresheet. The trial court may reimpose the original sentence only if it files written reasons for a departure. See State v. Vanhorn, 561 So.2d 584 (Fla.1990); Junco v. State, 571 So.2d 570 (Fla. 3d DCA 1990).
Denial of petition for habeas corpus affirmed, remanded for resentencing.
BLUE, A.C.J., and WHATLEY, J., concur.